           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 1 of 19


 1   A. Peter Rausch, Jr. (State Bar No. 127930)
     LAW OFFICES OF A. PETER RAUSCH, JR.
 2   1930 Tienda Drive, Suite 106
     Lodi, California 95242
 3   Telephone:      (209) 952-5000
 4   Facsimile:      (209) 339-8505
     E-Mail:        counsel@rausch.com
 5
     Mark E. Merin (State Bar No. 043849)
 6   Paul H. Masuhara (State Bar No. 289805)
     LAW OFFICE OF MARK E. MERIN
 7   1010 F Street, Suite 300
     Sacramento, California 95814
 8
     Telephone:     (916) 443-6911
 9   Facsimile:     (916) 447-8336
     E-Mail:        mark@markmerin.com
10                  paul@markmerin.com

11     Attorneys for Plaintiffs
       ESTATE OF CARMEN MENDEZ,
12     JORGE MENDEZ, SR., JORGE MENDEZ, JR.,
13     KYLAND RILEY, ROSARIO SANCHEZ,
       BERTHA MENDEZ, and DOMINGO MENDEZ
14

15                                            UNITED STATES DISTRICT COURT

16                                          EASTERN DISTRICT OF CALIFORNIA

17                                                          FRESNO DIVISION

18   ESTATE OF CARMEN MENDEZ,                                                      Case No.
     JORGE MENDEZ, SR., JORGE MENDEZ, JR.,
19   KYLAND RILEY, ROSARIO SANCHEZ,                                                COMPLAINT FOR VIOLATION OF
     BERTHA MENDEZ, and DOMINGO MENDEZ,                                            CIVIL AND CONSTITUTIONAL RIGHTS
20

21                 Plaintiffs,                                                     DEMAND FOR JURY TRIAL

22   vs.
23   CITY OF CERES, CERES POLICE DEPARTMENT,
     BRENT SMITH, and DOE 1 to 50,
24
                   Defendants.
25

26

27

28
                                                                            1
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
            Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 2 of 19


 1                                                           INTRODUCTION
 2          This action involves the death of 15-year-old CARMEN MENDEZ caused by law enforcement

 3   officers employed by the CITY OF CERES, CERES POLICE DEPARTMENT, and Chief of Police

 4   BRENT SMITH.

 5                                                   JURISDICTION & VENUE
 6          1.      This Court has jurisdiction over the federal claims asserted herein pursuant to 28 U.S.C. §

 7   1331 (in that they arise under the United States Constitution); 28 U.S.C. § 1343(a)(3) (in that the action is

 8   brought to address deprivations, under color of state authority, of rights, privileges, and immunities

 9   protected by the U.S. Constitution). This Court has supplemental jurisdiction of the state law claims
10   under 28 U.S.C. § 1367.
11          2.      Venue is proper in the United State District Court for the Eastern District of California
12   pursuant to 28 U.S.C. § 1391(b) because Defendants are located in the Eastern District of California and
13   because many of the acts and/or omissions described herein occurred in the Eastern District of California.
14          3.      Intradistrict venue is proper in the Fresno Division of the Eastern District of California
15   pursuant to E.D. Cal. L.R. 120(d) because the claims asserted herein arise from acts and/or omissions
16   which occurred in the County of Stanislaus, California.
17                                                              EXHAUSTION
18          4.      Plaintiffs ESTATE OF CARMEN MENDEZ, JORGE MENDEZ, SR., JORGE

19   MENDEZ, JR., KYLAND RILEY, BERTHA MENDEZ, and DOMINGO MENDEZ submitted a
20   government claim to the CITY OF CERES and CERES POLICE DEPARTMENT regarding the claims

21   asserted herein mailed on October 3, 2018, and a first amended government claim mailed on October 11,
22   2018. Those claims were rejected.

23                                                                  PARTIES
24          5.      Plaintiff ESTATE OF CARMEN MENDEZ, the decedent (“CARMEN MENDEZ”),

25   brings this action pursuant to Cal. Code Civ. Proc. § 377.30. Plaintiff JORGE MENDEZ, SR. brings this

26   action on behalf of Plaintiff ESTATE OF CARMEN MENDEZ, as a successor-in-interest. Plaintiff

27   JORGE MENDEZ, SR.’s declaration regarding his status as one of CARMEN MENDEZ’s successors-

28   in-interest, pursuant to Cal. Code Civ. Proc. § 377.32, is attached hereto.
                                                          2
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
              Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 3 of 19


 1            6.    Plaintiff JORGE MENDEZ, SR. is a resident of the State of California, County of

 2   Stanislaus. Plaintiff JORGE MENDEZ, SR. brings this action (a) on behalf of Plaintiff ESTATE OF

 3   CARMEN MENDEZ, in his representative capacity as successor-in-interest; and (b) on behalf of

 4   himself, in his individual capacity. Prior to his death, CARMEN MENDEZ cohabitated and shared a

 5   close relationship and special bond with his father, Plaintiff JORGE MENDEZ, SR., and their

 6   relationship presupposed deep attachments, commitments, and distinctively personal aspects of their

 7   lives.

 8            7.    Plaintiff JORGE MENDEZ, JR. is a resident of the State of California, County of

 9   Stanislaus. Prior to his death, CARMEN MENDEZ cohabitated and shared a close relationship and
10   special bond with his brother, Plaintiff JORGE MENDEZ, JR., and their relationship presupposed deep
11   attachments, commitments, and distinctively personal aspects of their lives.
12            8.    Plaintiff KYLAND RILEY is a resident of the State of California, County of Stanislaus.
13   Prior to his death, CARMEN MENDEZ cohabitated and shared a close relationship and special bond
14   with his brother, Plaintiff KYLAND RILEY, and their relationship presupposed deep attachments,
15   commitments, and distinctively personal aspects of their lives.
16            9.    Plaintiff ROSARIO SANCHEZ is a resident of the State of California, County of
17   Stanislaus. Prior to his death, CARMEN MENDEZ cohabitated and shared a close relationship and
18   special bond with his aunt, Plaintiff ROSARIO SANCHEZ, and their relationship presupposed deep
19   attachments, commitments, and distinctively personal aspects of their lives.
20            10.   Plaintiff BERTHA MENDEZ is a resident of the State of California, County of Stanislaus.

21   Prior to his death, CARMEN MENDEZ cohabitated and shared a close relationship and special bond
22   with his grandmother, Plaintiff BERTHA MENDEZ, and their relationship presupposed deep

23   attachments, commitments, and distinctively personal aspects of their lives.
24            11.   Plaintiff DOMINGO MENDEZ is a resident of the State of California, County of

25   Stanislaus. Prior to his death, CARMEN MENDEZ cohabitated and shared a close relationship and

26   special bond with his grandfather, Plaintiff DOMINGO MENDEZ, and their relationship presupposed

27   deep attachments, commitments, and distinctively personal aspects of their lives.

28            12.   Defendant CITY OF CERES is a “public entity” within the definition of Cal. Gov. Code §
                                                    3
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
              Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 4 of 19


 1   811.2.

 2            13.   Defendant CERES POLICE DEPARTMENT is a “public entity” within the definition of

 3   Cal. Gov. Code § 811.2.

 4            14.   Defendant BRENT SMITH is, and at all times material herein was, a law enforcement

 5   officer and the Chief of Police for Defendants CITY OF CERES and CERES POLICE DEPARTMENT,

 6   acting within the scope of that employment. Defendant BRENT SMITH is sued in his individual

 7   capacity.

 8            15.   Defendants DOE 1 to 50 are and/or were agents or employees of Defendants CITY OF

 9   CERES and/or CERES POLICE DEPARTMENT, and acted within the scope of that agency or
10   employment and under color of state law. The true and correct names of Defendants DOE 1 to 50 are not
11   now known and, as a result, they are sued by their fictitious names and true and correct names will be
12   substituted when ascertained.
13                                                    GENERAL ALLEGATIONS
14            16.   The following allegations contained in paragraphs 17 through 26 are made on information

15   and belief.

16            17.   At all times relevant herein, all wrongful acts described were performed under color of

17   state law and/or in concert with or on behalf of those acting under the color of state law.

18            18.   On or about Saturday, August 18, 2018, at approximately 3:00 p.m., approximately in the

19   vicinity of the City of Hughson, within the County of Stanislaus, 15-year-old CARMEN MENDEZ was
20   shot and killed by Defendant DOE 1, a police officer employed by Defendants CITY OF CERES and

21   CERES POLICE DEPARTMENT.
22            19.   CARMEN MENDEZ was a passenger inside of a vehicle pursued by law enforcement

23   vehicles that eventually came to a stop near the intersection of Service Road and Sperry Road.
24            20.   CARMEN MENDEZ exited the vehicle and ran on-foot towards a nearby olive orchard.

25            21.   CARMEN MENDEZ was unarmed and non-threatening as he ran.

26            22.   CARMEN MENDEZ was shot, from behind, several times by at least one police officer,

27   Defendant DOE 1.

28            23.   Defendant DOE 1 fired at CARMEN MENDEZ without prior warning, without
                                                    4
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
            Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 5 of 19


 1   provocation, and without any reasonable fear of risk or threat to himself or to others.

 2          24.     Defendants DOE 2 to 25 failed to intercede when fired at CARMEN MENDEZ, despite

 3   having the opportunity to do so, or were meaningful participants to Defendant DOE 1’s shooting

 4   CARMEN MENDEZ.

 5          25.     Other law enforcement officers at the scene reacted with anger to Defendant DOE 1’s

 6   unnecessary shooting of CARMEN MENDEZ.

 7          26.     Defendant DOE 1’s shooting resulted in physical injury and the death of CARMEN

 8   MENDEZ.

 9                                         POLICY OR CUSTOM ALLEGATIONS
10          27.     Defendant BRENT SMITH, acting as Chief of Police, was a final policy-making authority

11   for Defendants CITY OF CERES and CERES POLICE DEPARTMENT as it relates to the training,

12   supervision, and discipline of law enforcement officers acting under his command. See Cal. Gov. Code §

13   38630(a) (“The police department of a city is under the control of the chief of police.”).

14          28.     Defendants DOE 26 to 50 are/were policy-making authorities, based on a delegation of

15   authority, for Defendants CITY OF CERES and CERES POLICE DEPARTMENT as it relates to the

16   training, supervision, and discipline of law enforcement officers acting under their command.

17          29.     Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and

18   DOE 26 to 50, acting under color of state law and as policy-making authorities, knew or should have

19   known that subordinate law enforcement officers under their command, including Defendants DOE 1 to
20   25, were inadequately trained, supervised, or disciplined resulting from either the lack of proper training,

21   pursuant to policy, or the result of the lack of policy concerning the use of excessive and unreasonable
22   force against persons contacted.

23          30.     Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and
24   DOE 26 to 50 were or should have been on notice of these policies, customs, or practices, or the

25   inadequacy of the policies, customs, or practices, through multiple sources, including multiple past

26   instances of use of excessive and unreasonable force by law enforcement officers under their command:

27          i)      Multiple settlements paid by or on behalf of Defendants CITY OF CERES, CERES

28                  POLICE DEPARTMENT, and/or their employees to settle litigation. See Moseley v. City
                                                 5
                                                    COMPLAINT; DEMAND FOR JURY TRIAL
                   Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
     Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 6 of 19


 1         of Ceres, E.D. Cal. Case No. 1:08-cv-00809-OWW-GSA (settlement of claims alleging

 2         that officers shot an unarmed fleeing man in his shoulder and lower back, as he was trying

 3         to climb a fence, and then, when he turned with his hands raised to surrender, the officers

 4         continued shooting, striking him in the arm and abdomen); Garcia v. City of Ceres, E.D.

 5         Cal. Case No. 1:08-cv-01720-LJO-SKO (settlement of claims alleging that officers

 6         unlawfully entered a residence, repeatedly struck, battered and assaulted multiple

 7         occupants, and falsely arrested the occupants); Jimenez v. City of Ceres, E.D. Cal. Case

 8         No. 1:13-cv-01200-LJO-SMS ($312,500 settlement to resolve claims alleging officer

 9         falsely arrested and broken the arm of a woman by slamming her forcefully against a
10         patrol vehicle while she was handcuffed); Brittson v. City of Ceres, E.D. Cal. Case No.
11         1:04-cv-05368-LJO-DLB (settlement of claims alleging officers falsely arrested and used
12         excessive force, including a taser, against a non-threatening disabled person); Buckhanan
13         v. Fisher, E.D. Cal. Case No. 1:03-cv-06749-LJO (settlement of claims alleging officer
14         assaulted, threatened, and pistol-whipping a non-threatening person, while a fellow officer
15         stood by and did not intervene); Cadwell v. City of Ceres, E.D. Cal. Case No. 1:98-cv-
16         06451-DLB (settlement of claims alleging that officer fatally shot an unarmed, fleeing
17         parolee in the back).
18   ii)   Prior incidents, complaints, and/or pending litigation against Defendants CITY OF
19         CERES, CERES POLICE DEPARTMENT, and/or their employees. See Estate of
20         Pimentel v. City of Ceres, E.D. Cal. Case No. 1:18-cv-01203-DAD-EPG (pending

21         litigation alleging officers fatally shot an unarmed, non-threating man inside of a vehicle
22         with another unarmed, non-threating passenger sitting next to the decedent); S.T. v. City of

23         Ceres, E.D. Cal. Case No. 1:16-cv-01713-LJO-BAM (pending litigation alleging officers
24         fatally shot an unarmed, non-threating man who ran away from officers after they

25         attempted to unlawfully detain him and failed to timely summon medical care following

26         the shooting); Moland v. City of Ceres, E.D. Cal. Case No. 1:16-cv-01073-LJO-SKO &

27         Stanislaus Cnty. Super. Ct. Case No. 2020043 (pending litigation alleging officer fatally

28         shot a non-threatening man); Lopez v. City of Ceres, E.D. Cal. Case No. 1:18-cv-00354-
                                                6
                                            COMPLAINT; DEMAND FOR JURY TRIAL
           Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
            Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 7 of 19


 1                  AWI-BAM (pending litigation alleging officers pulled a passenger from a vehicle and

 2                  violently slammed him to the ground, without cause).

 3          31.     Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and

 4   DOE 26 to 50 were or should have been on notice regarding the need to discontinue, modify, and/or

 5   implement new and different versions of policies, customs, or practices because the inadequacies were so

 6   obvious and likely to result in the violation of persons’ rights.

 7          32.     On information and belief, additional evidence and information related to Defendants

 8   CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 26 to 50’s policies,

 9   customs, or practices will be sought and obtained during the course of this litigation. On information and
10   belief, although access to the existence or absence of internal policies, customs, or practices prior to
11   discovery is necessarily limited, Defendants CITY OF CERES, CERES POLICE DEPARTMENT,
12   BRENT SMITH, and DOE 26 to 50 have access to and/or knowledge of past and subsequent events and
13   to statements of internal policies, customs, or practices at issue and, in some respects, may be in sole
14   possession of evidence and facts needed to support or refute these claims.
15                                                               FIRST CLAIM
16                                                           Unreasonable Force
17              (Fourth and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
18          33.     The First Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against

19   Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1 to 50.
20          34.     Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of

21   the preceding paragraphs 1 to 32, to the extent relevant, as if fully set forth in this Claim.
22          35.     Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

23   duties as law enforcement officers, used excessive and unreasonable force against CARMEN MENDEZ,
24   or failed to intercede and/or were integral participants to the use of excessive and unreasonable force

25   against CARMEN MENDEZ, in violation of his rights protected by the Fourth Amendment (as

26   incorporated through the Fourteenth Amendment) of the U.S. Constitution.

27          36.     Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and

28   DOE 26 to 50, acting under color of state law and as policy-making authorities, knew or should have
                                                         7
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
            Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 8 of 19


 1   known that law enforcement officers under their command, including Defendants DOE 1 to 25, were

 2   inadequately trained, supervised, or disciplined resulting from either the lack of proper training, pursuant

 3   to policy, or the result of the lack of policy concerning the use of excessive and unreasonable force

 4   against persons contacted, resulting in the violation of CARMEN MENDEZ’s rights protected by the

 5   Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution.

 6          37.     Defendants BRENT SMITH and DOE 1 to 50’s actions and inactions were motivated by

 7   evil motive or intent, involved reckless or callous indifference to CARMEN MENDEZ’s rights protected

 8   by the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution,

 9   or were wantonly or oppressively done.
10          38.     As a direct and proximate result of Defendants CITY OF CERES, CERES POLICE
11   DEPARTMENT, BRENT SMITH, and DOE 1 to 50’s actions and inactions, CARMEN MENDEZ
12   suffered injuries entitling Plaintiff ESTATE OF CARMEN MENDEZ to receive compensatory damages
13   against Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1
14   to 50, and punitive damages against Defendants BRENT SMITH and DOE 1 to 50.
15          WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder
16   appears.
17                                                            SECOND CLAIM
18                            Right of Familial Association, Companionship, and Society
19                     (Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
20          39.     The Second Claim is asserted by Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ,

21   JR., KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ
22   against Defendants DOE 1 to 25.

23          40.     Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO
24   SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ reallege and incorporate the allegations of

25   the preceding paragraphs 1 to 26, to the extent relevant, as if fully set forth in this Claim.

26          41.     Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

27   duties as law enforcement officers, used excessive and unreasonable force against CARMEN MENDEZ,

28   or failed to intercede and/or were integral participants to the use of excessive and unreasonable force
                                                            8
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
             Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 9 of 19


 1   against CARMEN MENDEZ, in violation of his rights protected by the Fourth Amendment (as

 2   incorporated through the Fourteenth Amendment) of the U.S. Constitution, thereby depriving and

 3   interfering with Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY,

 4   ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ’s constitutionally protected

 5   interest and right of familial association, companionship, and society with their child, sibling, nibling, or

 6   grandchild, in violation of their rights protected by the Fourteenth Amendment of the U.S. Constitution.

 7           42.      Defendants DOE 1 to 25’s actions and inactions were motivated by evil motive or intent,

 8   involved reckless or callous indifference to Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR.,

 9   KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ’s rights
10   protected by the Fourteenth Amendment of the U.S. Constitution, or were wantonly or oppressively
11   done.
12           43.      As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,
13   Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ,
14   BERTHA MENDEZ, and DOMINGO MENDEZ suffered injuries entitling them to receive
15   compensatory and punitive damages against Defendants DOE 1 to 25.
16           WHEREFORE, Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY,
17   ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ pray for relief as hereunder
18   appears.
19                                                               THIRD CLAIM
20                                    Right of Association, Companionship, and Society
21                 (First and Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983)
22           44.      The Third Claim is asserted by Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR.,

23   KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ against
24   Defendants DOE 1 to 25.

25           45.      Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO

26   SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ reallege and incorporate the allegations of

27   the preceding paragraphs 1 to 26, to the extent relevant, as if fully set forth in this Claim.

28           46.      Defendants DOE 1 to 25, acting or purporting to act in the performance of their official
                                                          9
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                     Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 10 of 19


 1   duties as law enforcement officers, used excessive and unreasonable force against CARMEN MENDEZ,

 2   or failed to intercede and/or were integral participants to the use of excessive and unreasonable force

 3   against CARMEN MENDEZ, in violation of his rights protected by the Fourth Amendment (as

 4   incorporated though the Fourteenth Amendment) of the U.S. Constitution, thereby depriving and

 5   interfering with Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY,

 6   ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ’s constitutionally protected

 7   right of association, companionship, and society with their child, sibling, nibling, or grandchild, in

 8   violation of their rights protected by the First Amendment (as incorporated through the Fourteenth

 9   Amendment) of the U.S. Constitution.
10          47.      Defendants DOE 1 to 25’s actions and inactions were motivated by evil motive or intent,
11   involved reckless or callous indifference to Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR.,
12   KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ’s rights
13   protected by the First Amendment (as incorporated through the Fourteenth Amendment) of the U.S.
14   Constitution, or were wantonly or oppressively done.
15          48.      As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,
16   Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ,
17   BERTHA MENDEZ, and DOMINGO MENDEZ suffered injuries entitling them to receive
18   compensatory and punitive damages against Defendants DOE 1 to 25.
19          WHEREFORE, Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY,
20   ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ pray for relief as hereunder

21   appears.
22                                                            FOURTH CLAIM
23                                                           Unreasonable Force
24              (Article I, § 13 of the California Constitution; Cal. Gov. Code §§ 815.2(a), 820(a))
25          49.      The Fourth Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against

26   Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1 to 50.

27          50.      Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of

28   the preceding paragraphs 1 to 32, to the extent relevant, as if fully set forth in this Claim.
                                                          10
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 11 of 19


 1          51.     Defendants DOE 1 to 25, acting or purporting to act in the performance of their official

 2   duties as law enforcement officers, used excessive and unreasonable force against CARMEN MENDEZ,

 3   or aided and abetted the use of excessive and unreasonable force against CARMEN MENDEZ, in

 4   violation of his rights protected by art. I, § 13 of the California Constitution.

 5          52.     Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and

 6   DOE 26 to 50, acting under color of state law and as policy-making authorities, knew or should have

 7   known that law enforcement officers under their command, including Defendants DOE 1 to 25, were

 8   inadequately trained, supervised, or disciplined resulting from either the lack of proper training, pursuant

 9   to policy, or the result of the lack of policy concerning the use of excessive and unreasonable force
10   against persons contacted, resulting in the violation of CARMEN MENDEZ’s rights protected by art. I, §
11   13 of the California Constitution.
12          53.     Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
13   vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts
14   or omissions of their employees acting within the scope of their employment, including Defendants
15   BRENT SMITH and DOE 1 to 50.
16          54.     Defendants BRENT SMITH and DOE 1 to 50’s actions and inactions constituted
17   oppression, fraud, and/or malice resulting in great harm to CARMEN MENDEZ.
18          55.     As a direct and proximate result of Defendants CITY OF CERES, CERES POLICE
19   DEPARTMENT, BRENT SMITH, and DOE 1 to 50’s actions and inactions, CARMEN MENDEZ
20   suffered injuries entitling Plaintiff ESTATE OF CARMEN MENDEZ to receive compensatory damages

21   against Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1
22   to 50, and punitive damages against Defendants BRENT SMITH and DOE 1 to 50.

23          WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder
24   appears.

25

26

27

28
                                                                            11
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 12 of 19


 1                                                              FIFTH CLAIM
 2                                                                    Bane Act
 3   (Cal. Civ. Code § 52.1(b); Cal. Code Civ. Proc. §§ 377.30, 377.60; Cal. Gov. Code §§ 815.2(a), 820(a))
 4                                                            Unreasonable Force

 5           56.     The Fifth Claim (for “Unreasonable Force”) is asserted by Plaintiff ESTATE OF

 6   CARMEN MENDEZ against Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT

 7   SMITH, and DOE 1 to 50.

 8           57.     Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of

 9   the preceding paragraphs 1 to 38 and 49 to 55, to the extent relevant, as if fully set forth in this Claim.
10           58.     Defendants DOE 1 to 25, acting or purporting to act in the performance of their official
11   duties as law enforcement officers used excessive and unreasonable force against CARMEN MENDEZ,
12   or failed to intercede in, were integral participants to, and/or aided and abetted the use of excessive and
13   unreasonable force against CARMEN MENDEZ, with specific intent to deprive his rights protected by
14   the Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution
15   and/or art. I, § 13 of the California Constitution.
16           59.     Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and
17   DOE 26 to 50, acting under color of state law and as policy-making authorities, knew or should have
18   known that law enforcement officers under their command, including Defendants DOE 1 to 25, were
19   inadequately trained, supervised, or disciplined resulting from either the lack of proper training, pursuant
20   to policy, or the result of the lack of policy concerning the use of excessive and unreasonable force

21   against persons contacted, resulting in the violation of CARMEN MENDEZ’s rights protected by the
22   Fourth Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution and

23   art. I, § 13 of the California Constitution.
24           60.     Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and

25   vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts

26   or omissions of their employees acting within the scope of their employment, including Defendants

27   BRENT SMITH and DOE 1 to 50.

28           61.     Defendants BRENT SMITH and DOE 1 to 50’s actions and inactions constituted
                                                  12
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 13 of 19


 1   oppression, fraud, and/or malice resulting in great harm to CARMEN MENDEZ.

 2          62.     As a direct and proximate result of Defendants CITY OF CERES, CERES POLICE

 3   DEPARTMENT, BRENT SMITH, and DOE 1 to 50’s actions and inactions, CARMEN MENDEZ

 4   suffered injuries entitling Plaintiff ESTATE OF CARMEN MENDEZ to receive compensatory damages

 5   and statutory penalties against Defendants CITY OF CERES, CERES POLICE DEPARTMENT,

 6   BRENT SMITH, and DOE 1 to 50, and punitive damages against Defendants BRENT SMITH and DOE

 7   1 to 50.

 8                              Right of Familial Association, Companionship, and Society

 9          63.     The Fifth Claim (for “Right of Familial Association, Companionship, and Society”) is
10   asserted by Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO
11   SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ against Defendants CITY OF CERES,
12   CERES POLICE DEPARTMENT, and DOE 1 to 25.
13          64.     Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO
14   SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ reallege and incorporate the allegations of
15   the preceding paragraphs 1 to 26 and 39 to 48, to the extent relevant, as if fully set forth in this Claim.
16          65.     Defendants DOE 1 to 25, acting or purporting to act in the performance of their official
17   duties as law enforcement officers, used excessive and unreasonable force against CARMEN MENDEZ,
18   or failed to intercede in, were integral participants to, and/or aided and abetted the use of excessive and
19   unreasonable force against CARMEN MENDEZ, in violation of his rights protected by the Fourth
20   Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution and/or art. I,

21   § 13 of the California Constitution, thereby depriving and interfering with Plaintiffs JORGE MENDEZ,
22   SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and

23   DOMINGO MENDEZ’s constitutionally-protected right of familial association, companionship, and
24   society with their child, sibling, nibling, or grandchild, with specific intent to deprive rights protected by

25   the First Amendment (as incorporated through the Fourteenth Amendment) of the U.S. Constitution, the

26   Fourteenth Amendment of the U.S. Constitution, art. I, § 2 of the California Constitution, and/or art. I,

27   7(a) of the California Constitution.

28          66.     Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
                                                  13
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 14 of 19


 1   vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts

 2   or omissions of their employees acting within the scope of their employment, including Defendants DOE

 3   1 to 25.

 4          67.     Defendants DOE 1 to 25’s actions and inactions constituted oppression, fraud, and/or

 5   malice resulting in great harm to Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND

 6   RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO MENDEZ.

 7          68.     As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,

 8   Plaintiffs JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ,

 9   BERTHA MENDEZ, and DOMINGO MENDEZ suffered injuries entitling them to receive
10   compensatory and statutory penalties against Defendants CITY OF CERES, CERES POLICE
11   DEPARTMENT, and DOE 1 to 25, and punitive damages against Defendants DOE 1 to 25.
12          WHEREFORE, Plaintiffs ESTATE OF CARMEN MENDEZ, JORGE MENDEZ, SR., JORGE
13   MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO
14   MENDEZ pray for relief as hereunder appears.
15                                                              SIXTH CLAIM
16                                                               Assault/Battery
17                      (Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))
18          69.     The Sixth Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against

19   Defendants CITY OF CERES, CERES POLICE DEPARTMENT, and DOE 1 to 25.
20          70.     Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of

21   the preceding paragraphs 1 to 26, to the extent relevant, as if fully set forth in this Claim.
22          71.     Defendants DOE 1 to 25 intentionally touched, or aided and abetted in the intentional

23   touching of, CARMEN MENDEZ, without consent, and that touching constituted use of excessive and
24   unreasonable force.

25          72.     Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and

26   vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts

27   or omissions of their employees acting within the scope of their employment, including Defendants DOE

28   1 to 25.
                                                                            14
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
           Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 15 of 19


 1          73.     Defendants DOE 1 to 25’s actions and inactions constituted oppression, fraud, and/or

 2   malice resulting in great harm to CARMEN MENDEZ.

 3          74.     As a direct and proximate result of Defendants DOE 1 to 25’s actions and inactions,

 4   CARMEN MENDEZ suffered injuries entitling Plaintiff ESTATE OF CARMEN MENDEZ to receive

 5   compensatory damages against Defendants CITY OF CERES, CERES POLICE DEPARTMENT, and

 6   DOE 1 to 25, and punitive damages against Defendants DOE 1 to 25.

 7          WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder

 8   appears.

 9                                                           SEVENTH CLAIM
10                                                                  Negligence
11                      (Cal. Code Civ. Proc. § 377.30; Cal. Gov. Code §§ 815.2(a), 820(a))
12          75.     The Seventh Claim is asserted by Plaintiff ESTATE OF CARMEN MENDEZ against

13   Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1 to 50.

14          76.     Plaintiff ESTATE OF CARMEN MENDEZ realleges and incorporates the allegations of

15   the preceding paragraphs 1 to 32, to the extent relevant, as if fully set forth in this Claim.

16          77.     Defendants DOE 1 to 25 owed CARMEN MENDEZ a duty of care and breached that duty

17   by using, or aiding and abetting in the use of, excessive and unreasonable force against CARMEN

18   MENDEZ, employing improper tactical conduct, and making improper decisions preceding the use of

19   excessive and unreasonable force.
20          78.     Defendants BRENT SMITH and DOE 26 to 50 owed CARMEN MENDEZ a duty of care

21   and breached that duty by hiring, retaining, and failing to adequately train and supervise Defendants
22   DOE 1 to 25, who were incompetent or unfit, and where Defendants BRENT SMITH and DOE 26 to 50

23   knew or should have known that hiring, retaining, and failing to adequately train and supervise
24   Defendants DOE 1 to 25 created a particular risk or hazard that caused CARMEN MENDEZ’s death.

25          79.     Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and

26   vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts

27   or omissions of their employees acting within the scope of their employment, including Defendants

28   BRENT SMITH and DOE 1 to 50.
                                                                            15
                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                    Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
              Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 16 of 19


 1             80.   Defendants BRENT SMITH and DOE 1 to 50’s actions and inactions constituted

 2   oppression, fraud, and/or malice resulting in great harm to CARMEN MENDEZ.

 3             81.   As a direct and proximate result of Defendants BRENT SMITH and DOE 1 to 50’s

 4   actions and inactions, CARMEN MENDEZ suffered injuries entitling Plaintiff ESTATE OF CARMEN

 5   MENDEZ to receive compensatory damages against Defendants CITY OF CERES, CERES POLICE

 6   DEPARTMENT, BRENT SMITH, and DOE 1 to 50, and punitive damages against Defendants BRENT

 7   SMITH and DOE 1 to 50.

 8             WHEREFORE, Plaintiff ESTATE OF CARMEN MENDEZ prays for relief as hereunder

 9   appears.
10                                                              EIGHTH CLAIM
11                                                               Wrongful Death
12                       (Cal. Code Civ. Proc. § 377.60; Cal. Gov. Code §§ 815.2(a), 820(a))
13             82.   The Eighth Claim is asserted by Plaintiff JORGE MENDEZ, SR. against Defendants

14   CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1 to 50.

15             83.   Plaintiff JORGE MENDEZ, SR. reallege and incorporate the allegations of the preceding

16   paragraphs 1 to 32, to the extent relevant, as if fully set forth in this Claim.

17             84.   Defendants DOE 1 to 25 owed Plaintiff JORGE MENDEZ, SR. a duty of care and

18   breached that duty by using, or aiding and abetting in the use of, excessive and unreasonable force

19   against CARMEN MENDEZ, employing improper tactical conduct, and making improper decisions
20   preceding the use of excessive and unreasonable force.

21             85.   Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH and
22   DOE 26 to 50 owed Plaintiff JORGE MENDEZ, SR. a duty of care and breached that duty by hiring,

23   retaining, and failing to adequately train and supervise Defendants DOE 1 to 25, who were incompetent
24   or unfit, and where Defendants CITY OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH

25   and DOE 26 to 50 knew or should have known that hiring, retaining, and failing to adequately train and

26   supervise Defendants DOE 1 to 25 created a particular risk or hazard that caused CARMEN MENDEZ’s

27   death.

28             86.   Defendants CITY OF CERES and CERES POLICE DEPARTMENT are indirectly and
                                                   16
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                     Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
              Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 17 of 19


 1   vicariously liable, through the principles of respondeat superior, for injuries proximately caused by acts

 2   or omissions of their employees acting within the scope of their employment, including Defendants

 3   BRENT SMITH and DOE 1 to 50.

 4             87.   Defendants BRENT SMITH and DOE 1 to 50’s actions and inactions constituted

 5   oppression, fraud, and/or malice resulting in great harm to Plaintiff JORGE MENDEZ, SR.

 6             88.   As a direct and proximate result of Defendants BRENT SMITH and DOE 1 to 50’s

 7   actions and inactions, Plaintiff JORGE MENDEZ, SR. suffered injuries entitling him to receive

 8   compensatory damages against Defendants CITY OF CERES, CERES POLICE DEPARTMENT,

 9   BRENT SMITH, and DOE 1 to 50, and punitive damages against Defendants BRENT SMITH and DOE
10   1 to 50.
11             WHEREFORE, Plaintiff JORGE MENDEZ, SR. prays for relief as hereunder appears.
12                                                        PRAYER FOR RELIEF
13             WHEREFORE, Plaintiffs ESTATE OF CARMEN MENDEZ, JORGE MENDEZ, SR., JORGE

14   MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ, BERTHA MENDEZ, and DOMINGO

15   MENDEZ seek Judgment as follows:

16             1.    For an award of compensatory, general, and special damages against Defendants CITY

17   OF CERES, CERES POLICE DEPARTMENT, BRENT SMITH, and DOE 1 to 50, according to proof at

18   trial;

19             2.    For an award of exemplary/punitive damages against Defendants BRENT SMITH and
20   DOE 1 to 50, in an amount sufficient to deter and to make an example of them, because their actions

21   and/or inactions, as alleged, were motivated by evil motive or intent, involved reckless or callous
22   indifference to constitutionally-protected rights, or were wantonly or oppressively done, and/or

23   constituted oppression and/or malice resulting in great harm;
24             3.    For an award of statutory penalties, pursuant to Cal. Civ. Code § 52.1 and any other

25   statute as may be applicable;

26             4.    For an award of reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988, Cal.

27   Civ. Code § 52.1, Cal. Code Civ. Proc. § 1021.5, and any other statute as may be applicable; and

28             5.    For an award of any other further relief, as the Court deems fair, just, and equitable.
                                                          17
                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                     Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
          Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 18 of 19


 1   Dated: December 10, 2018                                       Respectfully Submitted,

 2

 3
                                                                    By: __________________________________
 4                                                                      Mark E. Merin
                                                                        Paul H. Masuhara
 5
                                                                           LAW OFFICE OF MARK E. MERIN
 6                                                                         1010 F Street, Suite 300
                                                                           Sacramento, California 95814
 7                                                                         Telephone:        (916) 443-6911
                                                                           Facsimile:        (916) 447-8336
 8                                                                         A. Peter Rausch, Jr.
                                                                           LAW OFFICES OF A. PETER RAUSCH, JR.
 9                                                                         1930 Tienda Drive, Suite 106
                                                                           Lodi, California 95242
10
                                                                           Telephone:         (209) 952-5000
11                                                                         Facsimile:         (209) 339-8505
                                                                              Attorneys for Plaintiffs
12                                                                            ESTATE OF CARMEN MENDEZ,
                                                                              JORGE MENDEZ, SR., JORGE MENDEZ, JR.,
13
                                                                              KYLAND RILEY, ROSARIO SANCHEZ,
14                                                                            BERTHA MENDEZ, and DOMINGO MENDEZ

15

16

17

18

19
20

21
22

23
24

25

26

27

28
                                                                         18
                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                 Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
          Case 1:18-cv-01677-LJO-BAM Document 1 Filed 12/10/18 Page 19 of 19


 1                                                    JURY TRIAL DEMAND
 2         A JURY TRIAL IS DEMANDED on behalf of Plaintiffs ESTATE OF CARMEN MENDEZ,

 3   JORGE MENDEZ, SR., JORGE MENDEZ, JR., KYLAND RILEY, ROSARIO SANCHEZ, BERTHA

 4   MENDEZ, and DOMINGO MENDEZ.

 5   Dated: December 10, 2018                                       Respectfully Submitted,

 6

 7
                                                                    By: __________________________________
 8                                                                      Mark E. Merin
                                                                        Paul H. Masuhara
 9
                                                                           LAW OFFICE OF MARK E. MERIN
10                                                                         1010 F Street, Suite 300
                                                                           Sacramento, California 95814
11                                                                         Telephone:        (916) 443-6911
                                                                           Facsimile:        (916) 447-8336
12                                                                         A. Peter Rausch, Jr.
                                                                           LAW OFFICES OF A. PETER RAUSCH, JR.
13                                                                         1930 Tienda Drive, Suite 106
14                                                                         Lodi, California 95242
                                                                           Telephone:         (209) 952-5000
15                                                                         Facsimile:         (209) 339-8505
                                                                              Attorneys for Plaintiffs
16                                                                            ESTATE OF CARMEN MENDEZ,
                                                                              JORGE MENDEZ, SR., JORGE MENDEZ, JR.,
17
                                                                              KYLAND RILEY, ROSARIO SANCHEZ,
18                                                                            BERTHA MENDEZ, and DOMINGO MENDEZ

19
20

21
22

23
24

25

26

27

28
                                                                         19
                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                 Estate of Mendez v. City of Ceres, United States District Court, Eastern District of California, Case No. __________
